Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-12-00839-CV

                                  Gonzalo Artemio LOPEZ,
                                         Appellant

                                               v.

                      Lydia SERNA, et al., in their Individual Capacities,
                                          Appellee

                  From the 81st Judicial District Court, Karnes County, Texas
                             Trial Court No. 12-03-00045-CVK
                            Honorable Ron Carr, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

       We order that no costs be assessed against appellant Gonzalo Artemio Lopez because he is
indigent.

       SIGNED September 25, 2013.


                                                _____________________________
                                                Marialyn Barnard, Justice